Citation Nr: 1436692	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to January 8, 2008 and in excess of 20 percent from January 8, 2008 for degenerative disc disease of the lumbar spine (low back disorder). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003 and from November 2004 to December 2007, with additional reserve service.  His decorations include the Iraq Campaign Medal and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a low back disorder and assigned a 10 percent rating, effective December 14, 2007.  A July 2008 rating decision increased the rating to 20 percent effective January 8, 2008 and assigned a noncompensable rating for radiculopathy of the left and right lower extremities.      

The Veteran testified before the undersigned Veterans Law Judge in January 2012 and a transcript of the hearing is associated with the claims file.  In May 2012, the Board granted an increased rating for radiculopathy of the left and right lower extremities and remanded the issue of entitlement to a higher rating for service-connected low back disorder.  As discussed below, the Board finds that there was substantial compliance with the remand directives.  Thus, the Board can address the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).                


FINDING OF FACT

The Veteran's service-connected low back disorder is manifested by forward flexion to at least 30 degrees with painful motion but without ankylosis and without bladder or bowel problems associated with low back disorder. 






CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for service-connected low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2013).  
    

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  The Veteran's service treatment records have been associated with the claims file, as well as pertinent post-service treatment records.  The Veteran submitted a December 2012 statement requesting that the RO obtain VA treatment records from the Dallas VAMC.  VA treatment records, through December 2012, are associated with the claims file.  The Veteran stated during the January 2012 Board hearing that he is not in receipt of private treatment for his low back disorder.  

The Veteran was afforded VA examinations of the lumbar spine in November 2007, June 2008, March 2009, and June 2012.  These VA examination reports are adequate for rating purposes as the examiners conducted an appropriate evaluation of the Veteran, considered the Veteran's competent lay statements, and noted examination findings as to the severity of the Veteran's low back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that additional service treatment records were associated with the claims file in March 2009 and September 2010.  However, the pertinent newly associated service treatment records are duplicates of the treatment records that were associated with the claims file at the time of the July 2008 rating decision.  38 C.F.R. § 3.156(c).    

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for a higher initial rating for his low back disorder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher rating.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, specifically the nature and severity of the low back disorder, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board also finds that there was substantial compliance with the May 2012 Board remand directives.  Pertinent records of VA treatment, dated through December 2012, have been associated with the claims file.  The Veteran was notified in May 2012 that he could submit additional evidence, to include private treatment records and lay statements from individuals discussing the nature, extent, and severity of his low back symptoms.  As discussed above, an adequate June 2012 VA examination was conducted.  As such, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has complied with its duties to notify and assist and can proceed with the claim.  

Applicable Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2013).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS). Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).

Evidence and Analysis 

The Veteran received treatment during service for degenerative disc disease of the lumbar spine.  The Veteran had regular appointments with a chiropractor and treatment included use of a TENS machine.  Treatment records indicate that the Veteran did not have a normal curvature of the lumbar spine, to include possible minimal flattened lumbar lordosis and very minimal thoracic kyphosis.  See service treatment records dated February 2007 through June 2007.  It was noted that the Veteran had a normal gait.  Treatment records also indicated that the Veteran had a minimal decrease in flexion but that his range of motion did not decrease after repetitive testing.  See March 2007 through August 2007 service treatment records.  The Veteran also had tenderness of palpation and muscle spasms.  See February 2007 and August 2007 service treatment record.  He was instructed that he could not run, stand for more than 60 minutes, or carry more than 30 pounds.  See June 2007 service treatment record.    

The Veteran was afforded a VA examination in November 2007.  The Veteran was diagnosed with degenerative disc disease with a broad based bulge of the lumbar spine.  The examiner noted that the Veteran's walking was not affected by his lumbar spine disorder and that he did not need a walking device to ambulate.  His activities of daily living were not impacted but it was noted that the Veteran could not carry more than 25 pounds.  The Veteran had forward flexion to 90 degrees but with painful motion and it was noted that the Veteran's range of motion was not affected by habitus or other factors.  He had extension to 30 degrees, right and left lateral flexion to 35 degrees each, and left and right rotation to 30 degrees each.  The examiner noted pain, fatigue, weakness, lack of endurance, and incoordination of the lumbar spine.  No bowel or bladder problems were noted.        

He was afforded another VA examination in June 2008.  The Veteran stated that he did not experience flare ups but did have a constant pain.  The Veteran did not have spasms on palpation of the lumbar spine and did not have muscle atrophy.  The Veteran had a normal gait but used a cane to ambulate.  He had forward flexion to 60 degrees with painful motion.  After repetitive testing, there was no change in range of motion, weakness, coordination, endurance, fatigue, or pain level.  He also did not experience incapacitating episodes during the past twelve months.  His low back disorder did not impact his activities of daily living.     

VA treatment records from 2008 indicate continuing treatment of the Veteran's low back disorder.  An April 2008 MRI showed normal lordosis of the spine.  It was noted that the Veteran had difficulty sitting or standing for long periods of time due to back pain.  He was prescribed Etodolac and Tramadol for his low back pain and had an epidural steroid injection in order to reduce his pain.  See September 2008 VA treatment record.  In January 2009, the Veteran had a bilateral nerve block procedure in order to reduce the pain.    

The Veteran was afforded another VA examination in March 2009, which showed that the Veteran's condition had worsened.  The Veteran had forward flexion to 30 degrees with painful motion.  He had some fatigue and lack of endurance of the lumbar spine but no tenderness on palpation.   Upon repetitive testing, there was no loss of range of motion and no increased fatigue or lack of endurance.  The Veteran did not note additional limitations with flare ups.  The examiner noted that the Veteran had a slight limp and walked with a cane but that his low back disorder did not impact his activities of daily living.  He had no incapacitating episodes in the last twelve months.               

VA treatment records from 2009 to 2012 continued to show treatment for the Veteran's low back pain, to include TENS unit, traction machine, and injections.  See March 2011 VA treatment record.  Treatment records revealed that the Veteran had a normal gait.  The Veteran was noted to have "very limited" range of motion with flexion to 45 degrees in July 2009.  See July 2009 and November 2009 VA treatment records.  The Veteran was additionally noted to have limited range of motion in May 2010 but full flexion with painful motion in April 2011.  See April 2011 and September 2011 VA treatment records.  

During the January 2012 Board hearing, the Veteran testified that he receives pain injections every six months but that the pain is relieved for only one to two days.  He stated that he can walk for approximately five minutes before needing to sit down.  He also stated that his pain impacts his activities of daily life as he cannot complete chores around the house and cannot carry his children.  He further testified that he had to stay in bed due to pain approximately five times a month.      

The June 2012 VA examination report noted that the Veteran had difficulty walking over one-half of a block and that he had pain while standing for more than ten minutes.  He reported flare ups approximately three times a month that last one to two days.  The Veteran had forward flexion to 90 degrees but with pain beginning at 30 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the lumbar spine after repetitive testing.  It was noted that the Veteran had functional loss and functional impairment of the lumbar spine, including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran used a cane to ambulate and had localized tenderness but did not have guarding, muscle spasm, or muscle atrophy.  The Veteran had no incapacitating episodes over the past twelve months and no neurological abnormalities other than mild radiculopathy of the left and right lower extremities.              

After careful review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that a 40 percent rating is warranted.  The March 2009 VA examination report noted that the Veteran had forward flexion to 30 degrees, which warrants a 40 percent disability rating under the general rating formula for diseases and injuries of the spine.  

Although the Veteran has not had such limited forward flexion throughout the entirety of the appeal, pain on motion must be taken into account when rating a disability based on limitation of motion.  DeLuca, 8 Vet. App. at 205-206.  To receive disability compensation for painful motion, that pain must result in functional loss, i.e., limitation in the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  Here, the Veteran has had symptoms of painful motion throughout the appeal to include the June 2012 VA examination where painful motion was noted to begin at 30 degrees.  The June 2012 VA examination report also noted functional impairment to include disturbance of locomotion and interference with sitting, standing, and weight bearing.  Additionally, the Veteran has provided competent and credible testimony that he has trouble walking for more than five to ten minutes and difficulty carrying his children, as well as difficulty completing household chores.  The evidence of record further reveals that the Veteran receives epidural injections for pain management and is prescribed muscle relaxers and pain medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Accordingly, a 40 percent rating is warranted for the entirety of the appeal.    

The preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted as there is no evidence of ankylosis.  The preponderance of the evidence is also against the finding of a higher rating under the formula for rating IVDS based on incapacitating episodes.  The Board notes that the Veteran contends that there are some days where he cannot get out of bed.  See February 2008 lay statement and January 2012 hearing transcript.  However, the June 2008, March 2009, and June 2012 VA examination reports reveal that the Veteran has not had incapacitating episodes prescribed by a physician as required under the rating formula for IVDS.  Furthermore, the Veteran testified during the January 2012 hearing that his physicians have not prescribed bed rest.  

The Board further finds that a staged rating is not warranted in the present case as the Veteran's symptoms have not manifested to the degree necessary for a rating in excess of 40 percent at any point during the pendency of the appeal.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
      
Also the evidence of record does not indicate any bowel or bladder problems associated with the Veteran's low back disorder.  Although VA treatment records indicate problems with diarrhea, the June 2012 VA examination report stated that the Veteran had no bowel or bladder problems associated with his low back disorder.  

The June 2012 VA examination report did note mild radiculopathy of the right and left lower extremities.  The Board granted a separate 10 percent rating for radiculopathy of the left and right lower extremities in May 2012 and the Veteran stated during the January 2012 Board hearing that a 10 percent rating satisfied his contention.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplates the Veteran's disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Although the Board acknowledges the Veteran's statements that he has trouble playing with his children and completing household chores, such complaints are contemplated by the rating schedule given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities.  Thun, 22 Vet. App. at 115.  Additionally, the Board has considered the Veteran's pain medication regimen in the assignment of the 40 percent rating.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Review of the record also does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. August 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's low back disorder and referral for consideration of extraschedular rating is not warranted. 

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record noted that the Veteran has some difficulty at work due to his low back disorder, he is currently employed.  See June 2012 VA examination report.  Thus, TDIU is not raised by the record.  


ORDER

Effective December 14, 2007, entitlement to a 40 percent disability rating is granted, subject to the applicable criteria governing the payment of monetary benefits.   





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


